DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments, filed on 1/27/2022, have been fully considered but they are not persuasive. The Examiner has thoroughly reviewed Applicants' arguments but firmly believes that the cited reference to reasonably and properly meet the claimed limitations.
Independent Claims 1, 11, 21 and 30   
 Applicants' argument – “Applicants respectfully submit that Leblanc does not disclose or suggest each and every element of claim 1. In particular, Leblanc does not disclose or suggest at least the following elements/features of claim 1 “..determining a proximity of the first device to the second device based on the wireless signal; determining an area inference based on characteristics of the second device and based on the determined proximity of the first device to the second device, wherein the area inference comprises a category of the area. ... It is clear from the recited disclosure in Leblanc that neither system 200 nor the server 710 determines their proximity to the user devices from which they receive the “location reports”. In fact, there are no reasons for the system 200 or the server 710 to determine their proximity to the user devices (based on the Examiner’s assumption. …” as recited in pages 7-9 of remark, date 1/27/2022.
	Examiner's response – 
	1. Server 710 or system 200 receives the location report from the user (Fig.2 element 220 and para.36, where the inference module 230 can receive signals indicative of location report(s) 220 from, for instance, a user device.)
	2. The location report 220 determines a proximity of the first device to the second device based on the wireless signal (Fig.2 element 220 and para.36 and 37, where the user location report 220 can provide historical or current information about user device location. The location report(s) 220 can provide position information associated with the user device (e.g. latitude, longitude)). It is clear that the location report 220 determines, and then provides the historical or current information about user device location and provide position information associated with the user device (para.36, where Examiner considers “the location report 220 providing the historical or current information about user device location and position information associated with the user device” as that the limitation of “determines, by location report 220, a proximity of the first device to the second device”. 
	3. Regarding to the limitation of “determining an area inference based on characteristics of the second device.” 
Examiner considers “the characteristics of the second device” as “the location information (the characteristics) of the user”. It is clear that Leblanc et al. teaches the limitation of “determining an area inference based on characteristics of the second device (Fig.2 element 230 and para.38-40, where the confidence score is considered as the characteristics of the second device) and based on the determined proximity of the first device to the second device (para.36-37, where the location report(s) 220 can be clustered into segments based on various factors, such as distance).”
With regard claim 11, which is a device claim related to claim 1, Leblanc et al. further discloses a transceiver (para.65) and a processor (para.65). All limitations are contained in claim 1. The explanation of all the limitation is already addressed in the above paragraph.
With regard claim 21, which is a device claim related to claim 1, all limitation is contained in claim 1. The explanation of all the limitation is already addressed in the above paragraph.
With regard claim 30, which is a non-transitory computer-readable medium claim related to claim 11, all limitation is contained in claim 11. The explanation of all the limitation is already addressed in the above paragraph.

Thus, for the explanation addressed in the above paragraph, the rejection under 35 U.S.C. 102(a)(1) with Leblanc’s reference is adequate.  
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 11, 12, 21, 22 and 30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Leblanc et al. (US 2016/0323159).
With regard claim 1, Leblanc et al. discloses a method of determining a location context of a first device (Fig.2 and para.31), the method comprising:
receiving, at the first device, a wireless signal from a second device (Fig.2 element 220 and para.32, where the inference module 230 can receive one or more user location reports 220 from a user device);
determining a proximity of the first device to the second device based on the wireless signal (Fig.2 element 220 and para.36 and 37, where the location report can be determined, for instance, using a positioning system associated with the user device.  The positioning system can generate the location report based on, for instance, GPS signals, IP address, cell triangulation, proximity to Wi-Fi access points, proximity to beacon devices);
determining an area inference based on characteristics of the second device (Fig.2 element 230 and para.38-40, where the confidence score is considered as the characteristics of the second device) and based on the determined proximity of the first device to the second device (para.36-37, where the location report(s) 220 can be clustered into segments based on various factors, such as distance), 
wherein the area inference comprises a category of the area (para.38, where the candidate semantic location associated with the highest confidence score is considered as the category of the area.);
assigning an area label to the first device based on the area inference (para.38, where the semantic place name (that is considered as the area label to the first device) can be determined based at least in part on the confidence scores.  For instance, the candidate semantic location associated with the highest confidence score can be selected as the candidate semantic place name for the location report(s)); and
providing the area label to an application to enhance the performance of the application (para.41, where the semantic place names determined by the inference module 230 can be used for a variety of purposes. i.e. the semantic place names can be accessed to enhance social media, mapping applications, or other suitable applications.)
More explanation has been addressed in the above paragraph. Refer to Examiner's response.
With regard claim 2, Leblanc et al. further discloses transmitting the area label to the second device (Fig.3 element 314 and para.56 and 70, where the client device 730 can have a display device 735 for presenting a user interface displaying semantic place names and the client device 730 is considered as the second device.)
With regard claim 11, which is a device claim related to claim 1, Leblanc et al. further discloses a transceiver (para.65) and a processor (para.65). All limitations are contained in claim 1. The explanation of all the limitation is already addressed in the above paragraph.
With regard claim 12, which is a device claim related to claim 2, all limitation is contained in claim 2. The explanation of all the limitation is already addressed in the above paragraph.
With regard claim 21, which is a device claim related to claim 1, all limitation is contained in claim 1. The explanation of all the limitation is already addressed in the above paragraph.
With regard claim 22, which is a device claim related to claim 2, all limitation is contained in claim 2. The explanation of all the limitation is already addressed in the above paragraph.
With regard claim 30, which is a non-transitory computer-readable medium claim related to claim 11, all limitation is contained in claim 11. The explanation of all the limitation is already addressed in the above paragraph.
Allowable Subject Matter
Claims 3-10, 13-20 and 23-29 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ted M. Wang whose telephone number is 571-272-3053.  The examiner can normally be reached on M-F, 7:30 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Ahn can be reached on 571-272-3044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/Ted M Wang/
Primary Examiner, Art Unit 2633